Citation Nr: 1626196	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-26 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for diabetes mellitus with right leg peripheral vascular disease and erectile dysfunction.
 
2. Entitlement to an increased rating in excess of 10 percent for right lower extremity peripheral neuropathy prior to November 16, 2015, and an evaluation in excess of 40 percent beginning from November 16, 2015.
 
3. Entitlement to an increased rating in excess of 10 percent for left lower extremity peripheral neuropathy prior to November 16, 2015, and an evaluation in excess of 40 percent beginning from November 16, 2015.

4.  Entitlement to an effective date prior to November 16, 2015, for the award of service connection for right upper extremity peripheral neuropathy.

5.  Entitlement to an effective date prior to November 16, 2015, for the award of service connection for left upper extremity peripheral neuropathy.

6.  Entitlement to an initial disability rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

7.  Entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his October 2011 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in August 2015.  The Veteran did not report for the scheduled hearing.  

In September 2015, the Board remanded issues 1-3 to the agency of original jurisdiction (AOJ) for additional development.  

After the Board's remand, in a December 2015 rating decision, the RO increased the evaluation of both right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy to 40 percent, effective on November 16, 2015.  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Issues 4-7 are on appeal from a December 2015 rating decision, which granted granting service connection for right and left upper extremity peripheral neuropathy, assigning an initial 10 percent disability rating for each extremity beginning from November 16, 2015.  Those issues are currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) (2015) for the limited purpose of remanding for a statement of the case (SOC).  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims for increased ratings for diabetes, right lower extremity peripheral neuropathy, and left lower extremity peripheral neuropathy, must be remanded to afford the Veteran the opportunity to testify before the Board.  As the Board previously noted in its September 2015 remand, the Veteran requested in his October 2011 substantive appeal that he be provided a hearing before a member of the Board.  The Veteran was scheduled for the requested hearing in August 2015, but he did not report for the scheduled hearing.  

After the Board's September 2015 remand, the Veteran wrote in October 2015 that he did not attend the hearing, but had tried to call before the hearing, but was put on hold and no one came back to speak with him.  Accordingly, he requested to have the Board hearing rescheduled.  

The Board finds, based on these circumstances, that the Veteran has presented good cause for his request to reschedule the hearing.  See 38 C.F.R. § 20.704(c).  

With regard to the claims for earlier effective dates and higher initial ratings for right upper and left upper extremity peripheral neuropathy, the matters must be remanded for issuance of a statement of the case (SOC).  The claims were granted in the December 2015 rating decision.  The Veteran filed a notice of disagreement (NOD) in January 2016 on a standard NOD form.  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board hearing before a Veterans Law Judge to present testimony on the issues involving (1) an increased rating for diabetes with right leg peripheral vascular disease and erectile dysfunction; (2) an increased rating for right lower extremity peripheral neuropathy, and (3) and increased rating for left lower extremity peripheral neuropathy.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

2.  Issue the Veteran an SOC with respect to the claims of (1) entitlement to an effective date prior to November 16, 2015, for the award of service connection for right upper extremity peripheral neuropathy; (2) entitlement to an effective date prior to November 16, 2015, for the award of service connection for left upper extremity peripheral neuropathy; (3) entitlement to an initial disability rating in excess of 10 percent for right upper extremity peripheral neuropathy; and (4) entitlement to an initial disability rating in excess of 10 percent for left upper extremity peripheral neuropathy.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHEAL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




